DETAILED ACTION
Claims 1-10 have been canceled. Claims 11-40 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 29, the claim is directed to one or more non-transitory computer readable storage medium storing instructions for execution by at least one computing device. When the instructions are executed by the computing it configures the computing device to perform particular operations. However, the body of the claim starts by generating a compilation of user provided instruction but then proceeds to claims a plurality of steps performed by a packet parser circuity and network device. This makes it unclear what it being claimed by the claim.  Further it appears the operations of the claimed computing device is being defined by the 
	Claims 30-34 depend from claim 29 and include all limitations of claim 29 and are therefore similarly rejected. Further, the dependent claims recite additional features of the packet parser and network device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13, 15-16, 17-19, 21-22, 23-25, 27-28, 36-38, 40-44, and 46-47 of copending Application No. 16582798 and 16/687,271 in view of US 2010/0312941 A1 to Aloni et al. (hereinafter “Aloni”).

16519873
16582798
11. A network device comprising physical layer and data link layer communication circuitry and being for use in receiving network traffic, the network device comprising: packet parser circuitry for use in (1) identifying and parsing at least one header 


12. The NIC adapter of claim 11, wherein: the possible incoming packet characteristics comprise one or more of the following: source port; protocol type; destination port; source address; and destination address.
13. The network device of claim 11, wherein: the possible incoming packet characteristics vary, at least in part, among the match/action tuples.
13. The NIC adapter of claim 11, wherein: the possible incoming packet characteristics vary, at least in part, among the match/action tuples.
15. The network device of claim 14, wherein: when the network device is in the operation, 


16. The NIC adapter of claim 15, wherein: the compilation is to be generated, at least in part, by compiler software that is to be executed by the computing device, based upon the user-provided instructions; the compiler software is usable in programming multiple different hardware devices; and the user-provided instructions also are for use in describing, at least in part, a parse graph.
17. A method implemented, at least in part, by a network device, the network device comprising physical layer and data link layer communication circuitry and being for use in receiving network traffic, the method comprising: identifying and parsing, by packet parser circuitry of the network device, at least one header of at least one incoming packet; generating, by the packet parser circuitry, output data for use in association with at least one packet switching-related operation, the parser circuitry being 


24. The method of claim 23, wherein: the possible incoming packet characteristics comprise one or more of the following: source port; protocol type; destination port; source address; and destination address.
19. The method of claim 17, wherein: the possible incoming packet characteristics vary, at least in part, among the match/action tuples.
25. The method of claim 23, wherein: the possible incoming packet characteristics vary, at least in part, among the match/action tuples.
21. The method of claim 20, wherein: when the network device is in the operation, the network device is to receive the compilation from a computing device.
27. The method of claim 24, wherein: when the NIC adapter is operating, the NIC adapter is to receive the firmware instructions from a computing device.

28. The method of claim 27, wherein: the compilation is to be generated, at least in part, by compiler software that is to be executed by the computing device, based upon the user-provided instructions; the compiler software is usable in programming multiple different hardware devices; and the user-provided instructions also are for use in describing, at least in part, a parse graph.
23. One or more non-transitory machine-readable storage media storing instructions for being executed by a network device, the network device comprising physical layer and data link layer communication circuitry and being for use in receiving network traffic, the instructions when executed by the network device resulting in the network device being configured for performance of operations comprising: identifying and parsing, by packet parser circuitry of the network device, at least one header of at least one incoming packet; generating, by the packet parser circuitry, output data for use in association 


18. The one or more non-transitory machine-readable storage media of claim 17, wherein: the possible incoming packet characteristics comprise one or more of the following: source port; protocol type; destination port; source address; and destination address.
25. The one or more non-transitory machine-readable storage media of claim 23, wherein: the possible incoming packet characteristics vary, at least in part, among the match/action tuples.
19. The one or more non-transitory machine-readable storage media of claim 17, wherein: the possible incoming packet characteristics vary, at least in part, among the match/action tuples.

21. The one or more non-transitory machine-readable storage media of claim 18, wherein: when the NIC adapter is operating, the NIC adapter is to receive the firmware instructions from a computing device.
28. The one or more non-transitory machine-readable storage media of claim 27, wherein: the compilation is to be generated, at least in part, by compiler software that is to be executed by the computing device, based upon the user-provided instructions; and the compiler software is usable in programming multiple different hardware devices.
22. The one or more non-transitory machine-readable storage media of claim 21, wherein: the compilation is to be generated, at least in part, by compiler software that is to be executed by the computing device, based upon the user-provided instructions; the compiler software is usable in programming multiple different hardware devices; and the user-provided instructions also are for use in describing, at least in part, a parse graph.
29. One or more non-transitory machine-readable storage media storing instructions for being executed by at least one computing device, the instructions, when executed by the at least one computing device resulting in the at least one computing device being configured for performance of operations comprising: generating, at least in part, a 


37. The one or more non-transitory machine-readable storage media of claim 36, wherein: the possible incoming packet characteristics comprise one or more of the following: source port; protocol type; destination port; source address; and destination address.
31. The one or more non-transitory machine-readable storage media of claim 29, wherein: the possible incoming packet characteristics vary, at least in part, among the match/action tuples.
38. The one or more non-transitory machine-readable storage media of claim 36, wherein: the possible incoming packet characteristics vary, at least in part, among the match/action tuples.

40. The one or more non-transitory machine-readable storage media of claim 37, wherein: when the NIC adapter is in the operation, the NIC adapter is to receive the firmware instructions from the at least one computing device.
34. The one or more non-transitory machine-readable storage media of claim 33, wherein: the instructions that are executable by the at least one computing device comprise compiler instructions that are usable in programming multiple different hardware devices.
41. The one or more non-transitory machine-readable storage media of claim 40, wherein: the compilation is to be generated, at least in part, by compiler software that is to be executed by the at least one computing device, based upon the user-provided instructions; the compiler software is usable in programming multiple different hardware devices; and the user-provided instructions also are for use in describing, at least in part, a parse graph.
35. A method implemented using at least one computing device, the method comprising: generating, at least in part, by the at least one computing device, a compilation of user-provided instructions in a language, the compilation being usable in programming of 


43. The method of claim 42, wherein: the possible incoming packet characteristics comprise one or more of the following: source port; protocol type; destination port; source address; and destination address.
37. The method of claim 35, wherein: the possible incoming packet characteristics vary, at least in part, among the match/action tuples.
44. The method of claim 42, wherein: the possible incoming packet characteristics vary, at least in part, among the match/action tuples.
39. The method of claim 38, wherein: when the network device is in the operation, the network device is to receive the compilation from the at least one computing device.
46. The method of claim 43, wherein: when the NIC adapter is in the operation, the NIC adapter is to receive the firmware instructions from the at least one computing device.

47. The method of claim 46, wherein: the compilation is to be generated, at least in part, by compiler software that is to be executed by the at least one computing device, based upon the user-provided instructions; the compiler software is usable in programming multiple different hardware devices; and the user-provided instructions also are for use in describing, at least in part, a parse graph.


As can be seen from the table above, the claims of application 16/519,873 are similar to that of the claims of co-pending application 16/582,798 with some slight differences.  In particular, using claim 11 of application 16/519,873, is missing the limitation of the network device being a NIC adapter and the action performed being one or more of the following: at least one packet filtering-related operation; at least one packet protocol classification-related operation; at least one packet modification-related operation; and at least one access control-related operation.  However, Aloni discloses the NIC being part of a network device and performing actions including packet filtering (Fig. 2, [0066, 0074, 0178], of Aloni). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Aloni with application 16/519,873 to reduce power consumption, cost, and data latency as disclosed by Aloni ([0057], of Aloni).
Claims 12-40 are similarly combined with Aloni to teach the claims of 16/582,798.  Further the claims of 16/582,798 anticipates the claims of 16/519,873.
 in view of Aloni. Any Terminal disclaimer should include both application 16/687,271 and 16/582,798.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476